Reasons for allowance




1.	Claims 1-20 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with arguments 07/27/21, the closest prior art Tkeda et al.(US 2017/0347350A1)  explains when a plurality of narrow bands for the PRACH are reserved in a system band, after the transmission of a random access preamble fails in one PRACH narrow band, the random access preamble is transmitted in another PRACH narrow band. By this means, the receipt of random access preambles can be made more reliable. In this case, if a random access preamble is transmitted from an MTC terminal to a radio base station, a random access response (RAR) is transmitted from the radio base station to the MTC terminal as an acknowledgment signal in response to the random access preamble. EP 3217746A1 explains narrow band for the PRACH is configured to adjoin the uplink control channel band placed on either edge of system band, this structure is by no means limiting.  The narrow band for the PRACH does not have to be placed to adjoin the uplink control channel band. Also, given the narrow band for the PRACH is shared among a plurality of MTCs, it might occur that the resources run out.  In this case more band may be reserved on the inner side of the narrow band for the PRACH.  In addition to use of  YI et al(US 2018/0006779A1) explains common data and unicast data utilizes different subbands, a subband offset may be configured to indicate how many subbands are used for common data starting from the edge of subbands. For example, the total number of PRBs may be divided to multiple subbands starting from the edge of PRBs, or following a set of rules. The subband which has the lowest PRB index among all subbands has the lowest subband index (i.e. 0), and the subband which has the highest PRB index among all subbands has the second lowest subband index (i.e. 1). Thereafter, the subband which has the lowest PRB index among the remaining subbands is assigned with subband index=2, and the subband which has the highest PRB index among the remaining subbands is assigned with subband index=3, and so on. The subband offset may be given as, e.g. 0, 2, 4, etc. The subband offset of 0 may mean that all subbands are usable for unicast data. The subband offset of 2 may mean that  subbands are reserved for common data, and the subband offset of 4 means that 4 subbands (two subbands from each direction) are reserved for common data. Those reserved subbands may not be used for frequency hopping for unicast data. Or, explicit indication of subbands for common data may be configured. If common data and unicast data occurs in the same subband, it may be assumed that a set of subframes are indicated where unicast data transmissions can occur.  

However regarding claims 1,  10, an 18 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  wherein the PRACH region is a subset of PRACH resources reserved for the PRACH signals based  on the command and the indication comprises a parameter indicating a starting offset from a boundary of the    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478